Citation Nr: 0918536	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  07-07 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision in 
which the RO denied the Veteran's claim for an increased 
rating in excess of 30 percent for PTSD.  The Veteran's claim 
for increased rating for PTSD was received in June 9, 2004.

In February 2009, the Veteran testified at a videoconference 
hearing at the RO before the undersigned Acting Veterans Law 
Judge in Washington, DC; a copy of the transcript is 
associated with the record.  At that hearing, the Veteran 
submitted additional VA medical records, along with a waiver 
of RO consideration.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The Veteran's claim for increased rating for PTSD was 
received in June 9, 2004.

2.  During the increased rating period from June 1, 2004, the 
competent evidence of record shows the Veteran's PTSD was 
manifested by social isolation and avoidance; intrusive 
memories, flashbacks and nightmares; hypervigilance; 
hyperstartle response; irritability; anxiety and depression; 
sleep difficulties; mild memory loss; some impaired 
concentration, and some difficulty in maintaining social 
relationships.

3.  At no time during the increased rating period has PTSD 
evidenced delusions, hallucinations, suicidal or homicidal 
ideations, near-continuous panic or depression affecting the 
ability to function independently, spatial disorientation, 
neglect of personal appearance and hygiene, disorientation to 
time or place, or impairment in thought processes or 
communication, resulting in social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD, for the period 
from June 1, 2004, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

During his personal hearing testimony, the Veteran indicated 
that the assignment of a 50 percent rating for PTSD would 
constitute a full grant of his increased rating claim on 
appeal.  Given the Board's favorable disposition of the claim 
in granting a 50 percent rating for PTSD for the entire 
period of claim, the Board finds that all notification and 
development actions needed to fairly adjudicate this claim 
have been accomplished.  

II.  Background

By a September 1998 rating decision, service connection for 
PTSD was granted, and an initial 10 percent rating was 
assigned, effective February 6, 1998, based on private 
medical records showing treatment with Prozac for depressive 
symptoms, and a March 1998 VA PTSD examination, reflecting 
sleep problems, irritability, hyperstartle response to loud 
noise, detachment and estrangement from others, reticent to 
speak and unease when describing war experiences, depressed 
mood, restricted affect, and only fair attention and 
concentration.  

In an April 2002 rating decision, a 30 percent rating was 
assigned for PTSD under Diagnostic Code 9411, effective from 
February 12, 2001.  This increased rating was based on 
continuing private treatment with Prozac for depressive 
symptoms and VA medical records, showing both group and 
individual therapy for PTSD for such symptoms as sleep 
problems, flashbacks, irritability, constricted affect, 
anxious mood, stressed marital relations, hyperstartle 
response, and tendency to isolate due to trust and safety 
issues, with Global Assessment of Functioning (GAF) scores 
ranging from 59 to 62.  Trazodone was prescribed in addition 
to Prozac.  A February 2002 VA PTSD examination report 
reflected that the Veteran continued to have nightmares and 
flashbacks of Vietnam, which worsened when he started going 
to his PTSD group.  Otherwise, he tended to avoid thoughts 
and feelings related to Vietnam.  He reported a foreshortened 
future and occasional problems concentrating.  He had an 
exaggerated startle response to loud noises and helicopters; 
he was hyperviligant at times.  The examiner assigned a GAF 
score of 60.  Lay statements from the Veteran and his 
immediate family members portrayed the Veteran as moody and 
irritable with unpredictable bursts of anger and aggression 
and difficulty relating to his family.

The Veteran's claim for increased rating for PTSD was 
received in June 9, 2004. 
In a June 2004 statement, T. B. T., PhD, a private 
psychologist, indicated that he had met with the Veteran on 
three different occasions in April and May of 2004 for the 
purpose of evaluating his emotional state.  The Veteran 
reported experiencing nightmares, cold sweats, fear of loud 
noises, and social isolation, and having a low tolerance for 
frustration that often resulted in a destructive rage.  He 
was chronically, clinically depressed, at times to the point 
of experiencing suicidal ideations that at one point resulted 
in a near attempt.  His appetite was chronically disturbed.  
The Veteran described feelings of alienation and anxiety.  
His short-term memory was also impaired.  He found it 
difficult to be around others in any type of social setting 
and, when under stress, he might exhibit grossly 
inappropriate behavior, including poor judgment, for example 
rage and, at times, violent behavior.  The Veteran also 
experienced a significant amount of survivor's guilt about 
the loss of many comrades while serving in Vietnam.  He was 
taking Prozac and Trazodone.  This psychologist indicated 
that the Veteran was essentially unemployable due to his 
physical (blindness) and emotional difficulties.  The 
diagnostic impression was PTSD with severe depressive 
disorder.  He was assigned a current GAF of 35.  

VA medical records show that, during an initial psychiatric 
assessment at the Fayetteville VA Medical Center in June 
2004, the Veteran stated that he was doing fairly well on 
medications-Prozac and Trazodone-they helped him to be less 
snappy and sleep better.  He reported that he still had 
avoidance, infrequent flashbacks and nightmares, felt 
amotivated and less ambitious, and felt intermittently 
depressed.  The Veteran remained guarded and sat with his 
face facing away from the wall.  He mistrusted others and 
only confided with a few friends who had been in Vietnam.  
The Veteran had survivor's guilt and felt uncomfortable in 
crowds and with noises.  He denied periods of persistent 
super happiness or irritability, delusions, hallucinations, 
or unpredictable anxiety attacks.  On examination, he was 
alert and oriented.  The veteran was cooperative with 
guardedness and had no involuntary movements.  His speech was 
clear and coherent.  His affect was congruent and restricted; 
his mood was euthymic to mildly dysphoric.  
Concentration/abstract thinking, insight, recall and memory 
were fair.  Judgment was not impaired.  He was assigned a GAF 
score of 57.  

When seen in August 2004, the Veteran reported that he was 
not doing that well, had occasional nightmares and 
flashbacks, and felt depressed.  The Veteran reported 
decreased motivation; energy was fair.  He stayed mostly at 
home.  On examination, he was alert and oriented to place, 
person and time.  His mood was depressed; his affect 
constricted.  He denied hallucinations, paranoid, suicidal or 
homicidal ideations.  No thought disorder was noted.  The 
Veteran exhibited good impulse control and judgment and had 
insight.  Wellbutrin was added.  In April 2005, the Veteran 
was reportedly doing well as his mood had improved 
significantly with the addition of Wellbutrin.  He stated 
that he was feeling better and that his energy had improved 
significantly.  The Veteran still reported occasional 
nightmares and flashbacks.  On examination, he was alert and 
oriented to place, person and time.  His mood and affect were 
euthymic.  He denied hallucinations, paranoid, suicidal or 
homicidal ideations.  No thought disorder was noted.  The 
Veteran exhibited good impulse control and judgment and had 
insight.  He was assigned a GAF score of 65.  When seen in 
August 2005, the Veteran was reportedly doing well.  He did 
not lose his temper anymore and slept and ate well.  The 
Veteran denied feeling depressed, suicidal or homicidal.  He 
still reported occasional nightmares.  On examination, the 
Veteran was alert, oriented, verbal and coherent.  He was 
friendly and cooperative.  He was not anxious and did not 
look depressed.  

During a December 2005 VA PTSD examination, the Veteran 
reported that he did not have activities and had only one 
friend, a person that he served with in Vietnam.  He was 
taking Prozac, Wellbutrin, and Trazodone, indicating an 
increase and added medications since his last VA examination.  
The Veteran believed that his PTSD had worsened since his 
previous evaluation, noting that he was having more intense 
nightmares and flashbacks with constant triggering due to 
gunfire and helicopters flying over because of his proximity 
to Ft. Bragg.  He was able to sleep about seven hours a 
night.  The Veteran had daily problems with rage but had been 
able to control it since taking Wellbutrin.  Prior to that, 
he was losing his temper regularly causing problems with his 
wife and family.  The Veteran reported that October to 
January every year was a very bad time for him because of 
anniversary dates.  He felt depressed a good bit of the time 
and felt like he was more withdrawn.  The Veteran was having 
panic attacks about once a month.  He denied psychotic 
symptoms and suicidal or homicidal ideation or intent since 
being on Wellbutrin, which was added during the previous 
year.  On examination, the Veteran was alert and well 
oriented.  He was casually dressed with good grooming and 
personal hygiene.  The Veteran was alert and cooperative.  
His eye contact and motor activity were normal.  His behavior 
was appropriate with no disruption in speech, thought or 
communication processes noted.  His mood was dysphoric with 
full affect.  The diagnoses were PTSD and depressive disorder 
NOS (not otherwise specified) secondary to PTSD.  He was 
assigned a GAF score of 59.

At a February 2006 VA follow-up, the Veteran reportedly was 
doing fairly well; however, he stated that he had stopped 
taking Wellbutrin two weeks earlier because he had kidney 
stones.  He still had nightmares and flashbacks.  On 
examination, the Veteran was alert and oriented to place, 
person and time.  His mood was withdrawn; his affect was 
constricted.  He denied hallucinations, paranoid, suicidal or 
homicidal ideations.  No thought disorder was noted.  The 
Veteran exhibited good impulse control and judgment and had 
insight.  The psychiatrist noted that the Veteran was in need 
of continued mental health services to maintain stabilization 
and prevent any further deterioration and/or relapses.  He 
was assigned a GAF score of 45.  

In June 2006, the Veteran was reportedly doing fairly well.  
He was still depressed; sleep was okay.  He still was having 
nightmares and flashbacks and wanted to go back on Wellbutrin 
since it helped his depression.  On examination, the Veteran 
was alert and oriented to place, person and time.  His mood 
was withdrawn; his affect was constricted.  He denied 
hallucinations, paranoid, suicidal or homicidal ideations.  
No thought disorder was noted.  The Veteran exhibited good 
impulse control and judgment and had insight.  He was 
assigned a GAF score of 48.  

When seen in September 2006, the Veteran was reportedly doing 
fairly well.  He stated that he slept six to seven hours a 
night, but he still was having nightmares and flashbacks that 
had not changed in a couple of years.  The Veteran reported 
that the medications helped with his depression and anger and 
that he was able to sleep better.  He denied feeling 
depressed, spending time around the house, golfing and 
fishing.  On examination, the Veteran was alert and oriented 
to place, person and time.  His mood was withdrawn; his 
affect was congruent with the mood.  He denied 
hallucinations, paranoid, suicidal or homicidal ideations.  
No thought disorder was noted.  The Veteran exhibited good 
impulse control and judgment and had insight.  He was 
assigned a GAF score of 50.  

In December 2006, the Veteran was reportedly doing fairly 
well.  He stated that he slept about seven hours a night, but 
he still was having nightmares and flashbacks.  The Veteran 
indicated that this time of the year was bad as he had been 
in combat at this time.  On examination, the Veteran was 
alert and oriented to place, person and time.  His mood was 
withdrawn; his affect was constricted.  He denied 
hallucinations, paranoid, suicidal or homicidal ideations.  
No thought disorder was noted.  The Veteran exhibited good 
impulse control and judgment and had insight.  He was 
assigned a GAF score of 45.

When seen in February 2007, the Veteran reportedly was having 
problems with his anger.  He stated that he got angry with 
his son before Christmas and he was going to become 
aggressive but his wife prevented him, adding that he was 
getting more and more angered.  The Veteran stated that he 
slept seven to eight hours a night with Trazodone, but he 
still was having nightmares and flashbacks.  He felt 
depressed without manic symptoms.  Examination findings were 
basically the same as those in December 2006.  

In March 2007, the Veteran reportedly was not sleeping well, 
only about three hours a night.  He had some nightmares and 
flashbacks.  He denied feeling depressed, but stated that he 
felt tired because he was not resting at night.  Examination 
findings were basically the same as those in December 2006 
and in February 2007.  A March 2007 individual progress 
reflected that the Veteran's PTSD was severe.  

When seen in June 2007, the Veteran was reportedly doing 
fairly well.  He stated that he had been somewhat depressed 
recently for no reason.  He slept up to six hours a night and 
still had flashbacks but not nightmares.  Examination 
findings were basically the same as those in December 2006 
and in February 2007.  He was assigned a GAF score of 45.  

In October 2007, the Veteran was reportedly doing fairly 
well.  He stated that he slept up to seven hours a night and 
had occasional nightmares and flashbacks.  He denied feeling 
depressed.  Examination findings were basically the same as 
those in June 2007, including a GAF score of 45.  

In February 2008, the Veteran was reportedly doing fairly 
well.  He stated that he slept up to six hours a night and 
still had nightmares and occasional flashbacks.  He denied 
feeling depressed.  Examination findings were basically the 
same as those in March 2007.  When seen in May 2008, the 
Veteran was reportedly doing fairly well.  He stated that he 
slept up to six hours a night and still had nightmares and 
flashbacks.  He denied feeling depressed.  Examination 
findings were basically the same as those in March 2007.  He 
was assigned a GAF score of 41.  The Veteran's subjective 
complaints and objective examination findings were similar to 
those reported in February and May 2008, when seen in August 
and October 2008 and in February 2009.

During the February 2009 Board personal hearing, the Veteran 
testified that he had nightmares a couple of times a week; 
that he took pills in the morning to get through the day; and 
that he took pills at night to make him sleep so he could get 
some rest.  He reported that there was constant conflict 
between him and his son, they just did not get along.  The 
Veteran admitted to losing his temper very easily.  He stated 
that he had no friends and kept to himself.  He indicated 
that if he did not take his Wellbutrin, he would not get any 
sleep and that he would just lie there and, every hour and a 
half to two hours, he would walk from window to window.  
Every time he heard a helicopter, he would have a panic 
attack, he would start to tremble and it would just bring 
back memories.  The Veteran testified that he had short-term 
memory problems and that loud noises scared him.  He could 
not stand crowds; he would get nervous, tremble and panic.  
The Veteran reported having flashbacks once or twice a month 
triggered by gunfire and helicopters.  He indicated that he 
was not motivated and that he no longer went fishing or 
golfing.  He admitted to getting depressed and that, when he 
was angry, he threw things and had hit his wife on occasion 
and got into fistfights with his son.  The Veteran socialized 
only a little bit with one of the guys he served with in 
Vietnam.  When asked, the Veteran indicated at the personal 
hearing that a 50 percent rating would fully satisfy his 
increased rating claim.  

III.  Increased Rating for PTSD Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The Board notes that psychiatric disabilities other than 
eating disorders are actually rated pursuant to the criteria 
of a General Rating Formula for Mental Disorders.  See 38 
C.F.R. § 4.130.  Under the General Rating Formula for Mental 
Disorders, a 30 percent rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2008)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
evidence as described above reveals GAF scores ranging 
between 41 and 65.  GAF scores ranging from 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally the person functions well, and has 
some meaningful interpersonal relationships.  A GAF score of 
51-60 reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  The 
Board notes that a GAF score of 41-50 denotes serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the Veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

The Board has considered the evidence of record in light of 
the criteria noted above, and, resolving all reasonable doubt 
in favor of the Veteran, the Board finds that, for the period 
of increased rating claim from June 1, 2004, the PTSD and 
related depression more nearly approximate the criteria for a 
50 percent disability rating under Diagnostic Code 9411.  In 
this case, the Veteran's claim for increased rating for PTSD 
was received in June 9, 2004; however, the private 
psychologist's June 1, 2004 letter demonstrates that 
entitlement to a 50 percent disability rating arose as of 
June 1, 2004.  

For the period from June 1, 2004, the Veteran's PTSD has been 
primarily characterized by social isolation and avoidance; 
intrusive memories, flashbacks and nightmares; 
hypervigilance; hyperstartle response, irritability; anxiety 
and depression; insomnia; mild memory loss; some difficulty 
concentrating; and some difficulty in maintaining 
relationships.  These PTSD symptoms have been productive of 
social impairment, marked by difficulty in establishing and 
maintaining effective social relationships both within and 
outside of his immediate family, that are contemplated by a 
50 percent disability rating under Diagnostic Code 9411.  
38 C.F.R. § 4.130. 

The Board further finds that at no time during the increased 
rating appeal period have the Veteran's symptoms more nearly 
approximated those of a 70 percent rating under Diagnostic 
Code 9411.  The competent evidence does not reflect that the 
Veteran has such symptoms as obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living; or disorientation to time or place.  38 C.F.R. 
§ 4.130.  The record suggests that the Veteran's PTSD has 
caused social impairment with deficiencies in the areas of 
social relationships and mood, but not his judgment, 
thinking, insight, or personal hygiene.  

With regard to the weight to assign various GAF scores that 
have been assigned, the GAF scores must be interpreted "in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present."  38 C.F.R. § 4.2.  The veteran's actual 
psychiatric symptomatology manifested by his PTSD is 
encompassed by the 50 percent disability rating criteria.  
The Board finds that the specific symptomatology reflected by 
the reported symptoms and clinical findings outweigh the 
general characterization of disability as reflected by the 
assignment of GAF scores.  Moreover, the Veteran explicitly 
indicated that an increased rating of 50 percent would fully 
satisfy the increased rating claim on appeal.  For these 
reasons, the Board finds that the requirements for a 70 
percent rating have not been met for any period of increased 
rating claim.  

IV.  Other Considerations

Also considered by the Board is whether the Veteran's PTSD 
warrants referral for extraschedular consideration.  The 
above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the Veteran's PTSD reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an evaluation higher than the 50 percent rating 
already assigned on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no indication that this disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for the period 
under consideration.  Here, the Veteran has been unemployed 
due to blindness in the right eye.  Moreover, his PTSD has 
not been shown to warrant any period of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand the claim 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).
 

ORDER

A rating of 50 percent for PTSD, for the rating period from 
June 1, 2004, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


